ON MOTION FOR REHEARING, REHEARING EN BANC AND CERTIFICATION
PER CURIAM.
Appellees’ motion for rehearing and rehearing en banc are denied. We feel that the question propounded by the appellees is of great public importance, and certify the same to the supreme court:
DOES THE TRIAL COURT HAVE JURISDICTION TO DECIDE AN INSURER’S LIABILITY FOR BAD-FAITH HANDLING OF A CLAIM PRIOR TO FINAL DETERMINATION OF' THE UNDERLYING TORT ACTION FOR DAMAGES BROUGHT BY THE INJURED PARTY AGAINST THE INSURED WHERE THE PARTIES STIPULATE THAT THE BAD-FAITH ACTION MAY BE TRIED BEFORE THE UNDERLYING NEGLIGENCE CLAIM?
ERVIN, MINER and WOLF, JJ., concur.